UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WISCONSIN

[n the Matter of the Seizure of
(Addlusorbriefdese\'iptionofpmputyorp!emius tobeseimed)

UP ro s'/,ooo 1N siran oN DEPosIT m case Number; l § __ C[ 5?~ M (N jj

CAPITAL ONE BAN'K ACCOUNT ENDING

‘ IN 8936 HELD IN THE NAME OF DONALD RAWLS

APPLICATION FOR A WARRANT
TO SEIZ.E PROPERTY SUBJECT TO FORFEITURE

I, Jason Vanderwerff, being duly sworn depose and say:

I am a Detective and Task Force Agent assigned to the United States Secret Service Milwaukee
Resident Oflice Financial Crimes Task Force, and have reason to believe that in the Eastem
District of Virginia there is now certain property, namely, up to $7,000 in funds on deposit in
Capital One Bank account ending in 8936 held in the name of Donald Rawls that is civilly
forfeitable under 18 U.S.C. §§ 981(a)(l)(C) and 984, including cross-references to 18 U.S.C.
§§ 1956(0)(7) and 1961(1), and criminally forfeitable under 18 U.S.C. §981(a)(1)(C) in
conjunction with 28 U.S.C. §2461(c), as property that is derived from proceeds traceable to
specified unlawfill activity, namely, wire fraud in violation of 18 U.S.C. § 1343, and Which`
property is therefore also subject to seizure for purposes of civil forfeiture under 18 U.S.C.
§981(b)(2) and for purposes of criminal forfeiture under 18 U.S.C. §982(b)(l) and 21 U.S.C.

§ 353(1).

The application is based on these facts:

\/ Continued on the attached sheet.

|ZlDelayed notice of days (give exact ending date if more than 30 days: ' is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

0,..,,//{m/

 

 

Sworn to before me, and subscribed in my presence JEn V erEt; USSS
/-3 U/J` at Milwaukee Wisconsin
ate and time issued City and State

alZ/Of¢-»

Nanc lose h U.S.M `strate Jud e
Name & Title of Judicial OHicer

 

 

Case 2:18-mj-00957-N.] Filed 12/26/18 Page 1 of 6 Document 1

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SElZURE WARRANT
l, Jason Vanderwerff, have been duly sworn on oath, state as follows:
Affiant’s Backgl'ound

l. I am a Detective with the City of West Allis Police Department and have been
employed with them since 2005. lam currently assigned to the United States Secret Service
Milwaukee Resident Office Financial Crimes Task Force (“MFCTF”). l was federally deputized
on December 20, 2017. My duties as a Detective and Task Force Agent with the Secret Service
include investigating financial crimes, such as identity fraud, check fraud, credit card fraud, bank
fraud, wire fraud, currency-counterfeiting offenses, and money launderingl During my
employment With the West Allis Police Departrnent and the MFCTF, I have conducted several
investigations that have resulted in seizures of criminally derived property, including monetary
instruments

2. As a Detective and Task Force Agent, I have conducted investigations into wire
f`raud, money laundering, and other complex financial crimes. In the course of those
investigations, I have used various investigative techniques, including conducting undercover
operations, reviewing physical and electronic evidence, obtaining and reviewing financial
records, and working with cooperating sources of information ln the course of those
investigations, I have also become familiar with techniques that criminals use to conceal the
nature, source, location, and ownership of proceeds of crime and to avoid detection by law
enforcement of their underlying acts and money laundering activities

3. Because I am submitting this afEdavit for the limited purpose of establishing
probable cause for the requested seizure warrant, I have not included in this affidavit every detail
l know about this investigation Rather, I have included only the information necessary to
establish probable cause for the requested seizure warrant

4. The facts set forth in this affidavit are based on my personal knowledge, including
what l have learned through my training and experience as a law enforcement ofiicer, my review
of documents and other records obtained in the course of this investigation, and information I
have obtained in the course of this investigation from the victim of this incident

Property Sought to be Seized
5. I submit this affidavit in Support of an application for a warrant to seize up to
$7,000.00 in flmds on deposit in Capital One Bank account ending in 8936 (“CB 8936”), held in
the name of Donald Rawls.

6. For the reasons set forth below, l submit that up to $7,000.00 in funds on deposit
in CB 8936 are:

a. Funds traceable to, and are therefore proceeds of, a wire B'aud offense or
offenses committed in violation of 18 U.S.C. § 1343;

Case 2:18-mj-00957-N.] Filed 12/26/18 Page 2 of 6 Document 1

b. Subject to civil forfeiture under 18 U.S.C. §§ 981(a)(l)(C) and 984,
including cross-references to 18 U.S.C. §§ 1956(c)(7) and 1961(1);

c. Subject to criminal forfeiture under 18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461(0); and

d. Subject to seizure via a civil seizure warrant under 18 U.S.C. § 981(b)(2)
and via a criminal seizure warrant under 18 U.S.C. § 982(b)(l) and
21 U.S.C. § 853(f).

Summary of Scheme to Defraud

7. l submit that there exists probable cause to believe that up to $7,000.00 in
proceeds of a wire haud scheme _ which involved material misrepresentations and the use of
interstate wires in connection with an online e-commerce fraud - have been deposited into
CB 8936, the account from which up to that amount of funds are sought to be seized.

8. As a part of an online apartment rental fraud scheme, an unknown suspect or
suspects caused $7,000.00 to be wire transferred from a bank account within the Eastem District
of Wisconsin into Capital One Bank account ending in 8897 (“CB 8897”). The $7,000.00 was
then transferred into CB 8936, a checking account held in the name of Donald Rawls.

Facts Supporting Findings of Probalrle Cause for Issuance of Seizure Warrant

Common attributes of vacation rental fraud schemes

9. According to an October 2014 press release issued by the Federal Trade
Comrnission, scammers are using vacation rentals to defraud people out of money by posting
properties online. The press release advised consumers to use caution if the lister requested a
money wire for the rent, requested a security deposit or first month’s rent before the renter had
met the lister or had signed a lease, or if the renter was unable to meet the lister in person
because the lister claimed to be out of the country.

September 29, 2018 wire transfer of $7,000.00 in suspected fraud proceeds into CB 8897,
and October 2, 2018 wire transfer of that $7,000.00 from CB 8897 into CB 8936

10. On September 26, 2018, a victim having the initials of “D.Z.,” who resides in the
Eastem District of Wisconsin, saw a property for rent on the e-commerce website Craigslist.

11. D.Z. sent an email to the seller, and the seller replied that the property for rent
was located at 4874 Cayview Avenue, Orlando, Florida 32819. At the request of the seller, D.Z.
submitted an application for the rental. D.Z. was later advised that D.Z. had been approved to
rent the property for a period of six months.

12. The seller told D.Z. (1) that D.Z. could rent the property fox six months,- (2) that
D.Z. needed to pay $6,500.00 in advance for the rental, along with a $500.00 security deposit,

2
Case 2:18-mj-00957-N.] Filed 12/26/18 Page 3 of 6 Document 1

and (3) that D.Z. should make those payments by cash deposit, bank wire, or cashier’s check
deposit The purported listers of the apartment were “Adolfo & Donald Rawls,” with a phone
number of (863) 417-9XXX.

13. On September 29, 2018, as instructed by the seller, D.Z. wire transferred
$7,000.00 from D.Z.’s bank account at the Wells Fargo branch located at W180 N9440 Premier
Lane, Menomonee Falls, Wisconsin, which is located in the Eastem District of Wisconsin, into
CB 8897.

14. On October l, 2018, D.Z.’s $7,000.00 wire transfer was deposited into CB 8897.

15. On October 2, 2018, the $7,000.00, along with other funds in CB 8897, were wire
transferred into the CB 8936.

16. D.Z. later saw the same property listed for rent on Craigslist and realized that he
had been scammed out of money.

17. As of December 10, 2018, D.Z. has not received his money back from the scam.
Investigation into Donald Rawls and 4874 Cayview Avenue, Orlando, Florida

18. According to information obtained from Capital One Bank, CB 8897 and
CB 8936 were opened on or about July 16, 2018, and the account holder, Donald Rawls, has a
listed address of 13XX Betty Lane, Fort Worth, Texas 76117.

19. As of October 31, 2018, the account balance of CB 8897 was $0.14 and as of
October 9, 2018, the account balance of CB 8936 was $5,151.06. Capital One advised that both
accounts have been frozen because of suspected fraud.

20. Open source records show no connections between Donald C. Rawls and Adolfo
Rawls.

21. Law Enforc'ement records show Donald C. Rawls has an address of 13XX Betty
Lane, B, Haltom City (Fort Worth area), Texas.

22. I contacted Vista Cay Resort at 4874 Cayview Avenue, Orlando, Florida, and
spoke with the Vista Cay manager, who has the initials “A.Z.” A.Z. stated that Vista Cay Resort
rental units.are not listed on Craigslist. A.Z. also stated that approximately six people have
called Vista Cay Resort inquiring about the property and that those people have been scammed.

23. A.Z. stated that A.Z. did not know, and that Vista Cay Resort has no business
association with, Adolfo or Donald Rawls.

3
Case 2:18-mj-00957-N.] Filed 12/26/18 Page 4 of 6 Document 1

Applicable Asset Forfeiture Provisions

24. Under 18 U.S.C. § 984, a court may order the forfeiture of funds in a bank
account into which monies subject to forfeiture have been deposited, without the need to trace
the funds currently in the account to the specific deposits that are subject to forfeiture, up to the
amount of the funds subject to forfeiture that have been deposited into the account within the
past one-year period,

25 . Section 984 (a) provides in part:

(1) 111 any forfeiture action in rem in which the subject property is cash
[or] funds deposited in an account in a financial institution

(A) it shall not be necessary for the Government to identify the
specific property involved in the offense that is the basis for the
forfeiture; and

(B) it shall not be a defense that the property involved in such an
offense has been removed and replaced by identical property.

(2) Except as provided in subsection (c), any identical property found in
the same place or account as the property involved in the offense that is
the basis for the forfeiture shall be subject to forfeiture under this section.

26. 18 U. S. C. § 984(b) provides: “No action pursuant to this section to forfeit
property not traceable directly to the offense that rs the basis for the forfeiture may be
commenced more than 1 year from the date of the offense.”

27. Thus, under Section 984, a court may order the civil forfeiture of monies found in
a bank account into which deposits of criminal proceeds subject to forfeiture had been made, up
to the amount of the forfeitable deposits that have been made into the account within the prior
one-year period, without the need for tracing the flmds to be forfeited to any of the specific
forfeitable deposits

28. I submit that a restraining order under 21 U.S.C. § 853(e) may not be sufficient to
assure the availability of the funds for forfeiture because l have been advised of cases in which,
even after restraining order or similar process has been issued to financial institution, the funds
sought to be restrained Were not effectively restrained by the financial institution. ln my
judgment, a seizure warrant would be the most effective way to assure the availability of the
money sought to be seized for forfeiture,

4
Case 2:18-mj-00957-N.] Filed 12/26/18 Page 5 of 6 Document 1

Conclusion

29. Bc.ccd cit thc facts and circumstances sct forth in this amdavit, 1 submit that thcrc
exists probable cause to believe that up to $7,000.00 in funds on deposit in Capital One Bank
account ending in 8936, held in the name of Donald Rawls, are:

a. Funds traceable to, and are therefore proceeds of, a wire fraud offense or
offenses, committed in violation of 18 U.S.C. § 1343;

b. Subject to civil forfeiture under 18 U.S.C. §§ 981(a)(1)(C) and 984,
including cross-references to 18 U.S.C. §§ 1956(0)(7) and 1961 (1);

c. Subject to criminal forfeiture under 18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461(c); and

d. Subject to seizure via a civil seizure warrant under 18 U.S.C. § 981(b)(2)
and via a criminal seizure warrant under 18 U.S.C. § 982(b)(1) and
21 U.S.C. § 853(1).

###

5
Case 2:18-mj-00957-N.] Filed 12/26/18 Page 6 of 6 Document 1

